
	
		II
		110th CONGRESS
		1st Session
		S. 1627
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mrs. Lincoln (for
			 herself, Ms. Snowe,
			 Ms. Landrieu, Mr. Lott, Mr.
			 Schumer, Mr. Vitter,
			 Mr. Rockefeller,
			 Ms. Collins, Mrs. Clinton, and Mr.
			 Inhofe) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  expand the benefits for businesses operating in empowerment zones, enterprise
		  communities, or renewal communities, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Empowerment Zone and Renewal
			 Community Enhancement Act of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Extension of
			 benefits
			(a)Empowerment
			 zones
				(1)Rounds i and ii
			 designationsSection 1391(d)(1) is amended—
					(A)by striking
			 December 31, 2009 in subparagraph (A)(i) and inserting
			 December 31, 2015, and
					(B)by adding at the
			 end the following new flush sentence:
						
							For
				purposes of section 1396, subparagraph (A) shall be applied by substituting
				December 31, 2009 for December 31, 2015 in the
				case of designations made under subsection
				(a)..
					(2)Round iii
			 designationsSection 1391(h)(2) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2015.
				(b)Rural
			 enterprise communitiesSection 1391(d)(1)(A) is amended by
			 striking clause (ii) and inserting the following new clauses:
				
					(ii)in the case of an enterprise
				community designated in an urban area, the close of the 10th calendar year
				beginning on or after such date of designation, or
					(iii)in the case of an enterprise
				community designated in a rural area, December 31,
				2015,
					.
			(c)Renewal
			 communities
				(1)Sections 1400E(b)
			 and 1400I(g) are each amended by striking December 31, 2009 and
			 inserting December 31, 2015.
				(2)Sections
			 1400E(b)(3), 1400F(b), and 1400J(b) are each amended by striking January
			 1, 2010 and inserting January 1, 2016.
				(3)Section 1400F(d)
			 is amended—
					(A)by striking
			 December 31, 2010 and inserting December 31, 2016
			 , and
					(B)by striking
			 December 31, 2014 and inserting December 31,
			 2020.
					(4)Section
			 1400I(d)(2)(A) is amended by striking 2010 and inserting
			 2016.
				3.Revision of
			 benefits
			(a)Safe harbor for
			 meeting requirement that 35 percent of employees be residents of zone
				(1)In
			 generalSection 1397C (defining enterprise zone business) is
			 amended by adding at the end the following new subsection:
					
						(g)Additional safe
				harbor for meeting requirement that 35 percent of employees be residents of
				zoneThe requirements of subsections (b)(6) and (c)(5) shall not
				fail to be treated as met for any period with respect to a qualified business
				if—
							(1)as of the date of issuance of an issue, the
				date property is placed in service, or the date of the sale of an asset, it is
				reasonably expected that within 3 years after such date the business will
				increase employment by at least the lesser of—
								(A)in the case
				of—
									(i)a
				business located in a renewal community or in a rural area (as defined in
				section 1393(a)(2)) in an empowerment zone or enterprise community, 500
				full-time employees, or
									(ii)a business located outside a rural area (as
				so defined) in an empowerment zone or enterprise community, 1,000 full-time
				employees, or
									(B)10 percent of the
				number of full-time employees estimated to have been employed in such zone or
				community on the date of its designation,
								(2)as of the date of issuance of the issue, it
				is reasonably expected that as a result of the bonds the business will increase
				employment by at least one job for each $150,000 in face amount of the
				issue,
							(3)at any time within 3 years after the date
				of the issuance of an issue, the date property is placed in service, or the
				date of the sale of an asset, the requirements of such subsections are met,
				or
							(4)the business
				enters into a binding agreement with the appropriate local government
				employment agency to apply a first source rule to advertise and prioritize
				employment opportunities with such business for qualified residents of such
				zone or
				community.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act, except that in the case of obligations
			 which are outstanding on such date, such date shall be deemed the date of
			 issuance for such obligations.
				(b)Eligibility of
			 businesses developing or holding intangibles
				(1)In
			 generalParagraph (4) of section 1397C(d) is amended by inserting
			 before the period unless the intangibles are developed within the
			 empowerment zone.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				(c)Reduced wage
			 credit allowable for zone residents employed outside the zone; employees need
			 not be residents of zone in which employed
				(1)In
			 generalSubsection (b) of section 1396 is amended to read as
			 follows:
					
						(b)Applicable
				percentage
							(1)Qualified zone
				employees who perform substantially all of their services in an empowerment
				zoneThe applicable percentage is 20 percent with respect to
				qualified zone employees who would meet the requirement of subsection (d)(1) if
				only services performed within an empowerment zone were taken into
				account.
							(2)Other qualified
				zone employees
								(A)In
				generalThe applicable percentage is—
									(i)20 percent in the case of designated
				qualified zone employees of employers which are enterprise zone businesses,
				and
									(ii)10 percent in the case of any other
				designated qualified zone employee.
									(B)Limitations on
				number of designated employees
									(i)In
				generalFor purposes of subparagraph (A), the term
				designated qualified zone employee means a qualified zone
				employee—
										(I)to whom paragraph
				(1) does not apply, and
										(II)who is designated
				under this subparagraph.
										(ii)Manner of
				designationsDesignations under this subparagraph shall be made
				by the local government or governments which nominated the area to be an
				empowerment zone.
									(iii)Limitation on
				designationsThe number of employees for whom a designation under
				this subparagraph is in effect at any one time with respect to each empowerment
				zone shall not exceed—
										(I)500 for purposes
				of subparagraph (A)(i), and
										(II)2,000 for
				purposes of subparagraph
				(A)(ii).
										.
				(2)Qualified zone
			 employeeParagraph (1) of section 1396(d) is amended—
					(A)by striking
			 within an empowerment zone in subparagraph (A), and
					(B)by striking
			 such empowerment zone in subparagraph (B) and inserting
			 an empowerment zone.
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after the date of the enactment of this Act.
				(d)Carryforward of
			 unallocated state commercial revitalization expenditure ceiling
				(1)In
			 generalParagraph (1) of section 1400I(d) is amended to read as
			 follows:
					
						(1)In
				generalThe aggregate
				commercial revitalization expenditure amount which a commercial revitalization
				agency may allocate for any calendar year is the amount equal to the sum
				of—
							(A)the amount of the
				State commercial revitalization expenditure ceiling determined under this
				paragraph for such calendar year for such agency (determined without regard to
				subparagraph (B)), and
							(B)the aggregate of the unused State
				commercial revitalization expenditure ceilings determined under this paragraph
				for such agency for each of the 2 preceding calendar years.
							For
				purposes of subparagraph (B), amounts of expenditure ceiling shall be treated
				as allocated by an agency first from unused amounts for the second preceding
				calendar year, then from unused amounts for the 1st preceding calendar year,
				and then from amounts from the current year State
				allocation..
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 calendar years beginning after the date of the enactment of this Act.
				(e)Commercial
			 revitalization deduction for building expansions
				(1)In
			 generalSection 1400I(b)(1) is amended—
					(A)by striking
			 any building (and its structural components) if,
					(B)by inserting
			 any building (and its structural components) if before
			 the building is placed in subparagraph (A),
					(C)by striking
			 or at the end of subparagraph (A),
					(D)by striking
			 such building not described in subparagraph (A), in subparagraph
			 (B) and inserting any building (and its structural components) not
			 described in subparagraph (A) if,
					(E)by striking the
			 period at the end of subparagraph (B)(ii) and inserting , or,
			 and
					(F)by adding at the
			 end the following new subparagraph:
						
							(C)in the case of
				any expansion of a building not described in subparagraph (A) or (B), such
				expansion if—
								(i)such expansion is
				made to a building owned by the taxpayer,
								(ii)the taxpayer
				provides a detailed accounting of the distinct capital costs attributable to
				such expansion, and
								(iii)such expansion
				is placed in service by the taxpayer in a renewal community and the original
				use of such expansion begins with the
				taxpayer.
								.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
				(f)Authority To
			 expand boundaries of zones and communities
				(1)Empowerment
			 zones and enterprise communitiesSection 1391 is amended by
			 adding at the end the following new subsection:
					
						(i)Authority To
				expand boundaries of designated areas
							(1)In
				generalAt the request of all governments which nominated an area
				as an empowerment zone or enterprise community, the appropriate Secretary may
				expand the area of such zone or community to include 1 or more noncontiguous
				areas if such governments establish to the satisfaction of the appropriate
				Secretary that such expansion furthers the purposes of the designation of the
				initial area as such a zone or community.
							(2)Rural
				areasWith respect to any empowerment zone or enterprise
				community located in a rural area, at the request of the nominating local
				government, the appropriate Secretary shall expand the area of such zone or
				community to include the entire area of such nominating local government, but
				only if—
								(A)either—
									(i)the poverty rate
				and the unemployment rate for such entire area as determined by the 2000
				decennial census data was at least 110 percent of such rate for the United
				States, or
									(ii)during the
				period beginning with the 1990 decennial census and ending with the 2000
				decennial census, such entire area has a net out migration of inhabitants of at
				least 10 percent of the population of such area, and
									(B)such entire area
				meets 1 or more of the following criteria determined by the 2000 decennial
				census data:
									(i)Median household
				income is not more than 70 percent of such income for the United States.
									(ii)Per capita
				income is not more than 75 percent of such income for the United States.
									(iii)The percentage
				of such area's population which is disabled is at least 130 percent of such
				percentage for the United
				States.
									.
				(2)Renewal
			 communitiesSection 1400E is amended by adding at the end the
			 following new subsection:
					
						(h)Authority To
				expand boundaries of designated areas
							(1)In
				generalAt the request of all
				governments which nominated an area as a renewal community, the Secretary of
				Housing and Urban Development may expand the area of such community to include
				1 or more noncontiguous areas if such governments establish to the satisfaction
				of such Secretary that such expansion furthers the purposes of the designation
				of the initial area as a renewal community.
							(2)Rural
				areasWith respect to any renewal community located in a rural
				area, at the request of the nominating local government, the Secretary of
				Housing and Urban Development shall expand the area of such community to
				include the entire area of such nominating local government, but only
				if—
								(A)either—
									(i)the poverty rate
				and the unemployment rate for such entire area as determined by the 2000
				decennial census data was at least 110 percent of such rate for the United
				States, or
									(ii)during the
				period beginning with the 1990 decennial census and ending with the 2000
				decennial census, such entire area has a net out migration of inhabitants of at
				least 10 percent of the population of such area, and
									(B)such entire area
				meets 1 or more of the following criteria determined by the 2000 decennial
				census data:
									(i)Median household
				income is not more than 70 percent of such income for the United States.
									(ii)Per capita
				income is not more than 75 percent of such income for the United States.
									(iii)The percentage
				of such area's population which is disabled is at least 130 percent of such
				percentage for the United
				States.
									.
				(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(g)Modification of
			 requirement for expanding designated area based on 2000 census
				(1)In
			 generalClause (ii) of section 1400E(g)(1)(A) is amended to read
			 as follows:
					
						(ii)such tract has a poverty rate using 2000
				census data—
							(I)which is at least
				20 percent, or
							(II)which exceeds the poverty rate for such
				tract using 1990 census
				data.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(h)Repeal of
			 exclusion of central business district from eligibility as designated
			 area
				(1)In
			 generalParagraph (3) of section 1392(a) is amended by adding
			 and at the end of subparagraph (B), by striking ,
			 and at the end of subparagraph (C) and inserting a period, and by
			 striking subparagraph (D).
				(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(i)Carryover of
			 unused increased section 179 expensing limit
				(1)In
			 generalSubparagraph (A) of section 1397A(a)(1) is amended to
			 read as follows:
					
						(A)the sum of—
							(i)$35,000,
				and
							(ii)the aggregate of
				the unused increased limitations for each of the 2 preceding taxable years,
				or
							.
				(2)Unused increased
			 limitationSection 1392 is amended by adding at the end the
			 following new subsection:
					
						(c)Unused increased
				limitationFor purposes of subsection (a)(1)(A)—
							(1)In
				generalThe unused increased
				limitation for any taxable year is the excess (but not more than $35,000) of
				the limitation under section 179(b)(1) as increased under subsection (a) over
				the cost of section 179 property which is qualified zone property placed in
				service during the taxable year.
							(2)Ordering
				ruleThe limitation under section 179(b)(1) as increased under
				subsection (a) shall be treated as used first from unused limitation for the
				second preceding calendar year, then from unused limitation for the 1st
				preceding calendar year, and then from such limitation for the current
				year.
							.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after the date of the enactment of this Act.
				(j)Election of
			 financing arrangement in lieu of tax benefits
				(1)In
			 generalSection 1396 is
			 amended by adding at the end the following new subsection:
					
						(e)Election of
				financing arrangement in lieu of tax benefits
							(1)In
				generalAt the election of any significant empowerment zone
				business, for the payment period of the debt obligation designated in such
				election by such business—
								(A)such
				business—
									(i)shall not be
				allowed an empowerment zone employment credit described in subsection (a),
				and
									(ii)shall not be
				allowed any deduction for depreciation under section 168 with respect to
				qualified zone property, and
									(B)the Secretary
				shall make the payments described in paragraph (2) to the holder of such debt
				obligation (or in the event that there is more than 1 holder, to such trustee
				designated by the electing business to accept such payments on behalf of such
				holders).
								(2)Payments
								(A)In
				generalAt the beginning of
				each year of the payment period, the Secretary shall pay (out of any money in
				the Treasury not otherwise appropriated) to the holder of the debt obligation
				designated by such business an amount equal to—
									(i)the empowerment zone employment credit
				computed each year under this section as if the election was not made under
				this subsection, and
									(ii)the cost recovery benefit described in
				subparagraph (B),
									paid in
				equal installments (or as adjusted pursuant to paragraph (4)(A)) over the
				payment period described in subparagraph (C).(B)Cost recovery
				benefitFor purposes of subparagraph (A), the cost recovery
				benefit shall be an amount equal to 25 percent of—
									(i)the cost of any
				tangible property which is qualified zone property (including improvements to
				such tangible property) incurred by the significant empowerment zone business,
				and
									(ii)any such cost
				for which a binding contract for financing the acquisition of such tangible
				property (including improvements to such tangible property) has been made by
				such business and which under the terms of the financing is to be incurred
				within the first 5 full calendar years beginning after the date of the election
				made under this subsection.
									(C)Payment
				periodThe payment period is the period of 15 calendar years
				beginning with the earlier of—
									(i)the calendar year specified (before the
				beginning of such year) by the significant empowerment zone business as the 1st
				year of the payment period without regard to the date the property is placed in
				service, or
									(ii)the 5th calendar
				year beginning after the date that the election under this subsection is
				made.
									(3)Significant
				empowerment zone businessFor purposes of this subsection, the
				term significant empowerment zone business means any trade or
				business operating in an empowerment zone if—
								(A)such business is
				nominated by the chief executive or the legislative body of the State or a
				local government in which the zone property is located, and
								(B)the Secretary of
				Housing and Urban Development determines that—
									(i)it is a facility
				for qualified research as defined in section 41(d) which is reasonably
				anticipated to make at least $50,000,000 of capital expenditures within the
				first 3 years of the payment period, or
									(ii)with respect to
				any other business, it is reasonably anticipated that such business will
				increase employment in such zone by the end of the first 3 years of the payment
				period by at least the lesser of—
										(I)1,000 full-time
				employees or equivalents, or
										(II)10 percent of the
				number of full-time employees estimated to have been employed in such zone on
				the date of its designation.
										(4)Special
				rules
								(A)Adjustment to
				cost recovery benefitIn the event that the significant
				empowerment zone business does not incur a cost within the period described in
				paragraph (2)(B) and for which a cost recovery benefit payment is made under
				this subsection, the Secretary shall reduce future recovery benefit payments to
				recover 110 percent of the overpayments in equal installments over the
				remaining payment period.
								(B)Basis
				adjustmentFor purposes of this subtitle, if a cost recovery
				payment is made under this subsection with respect to any property, the basis
				of such property shall be reduced by the amount of such payment.
								(5)Treatment of
				paymentsAny payment made under this subsection shall not be
				treated as a Federal Government guarantee for purposes of section
				149(b).
							.
				(2)Conforming
			 amendmentSection 1016(a) is amended by striking
			 and at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(38)to the extent
				provided in section
				1396(e)(4)(B).
						.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after the date of the enactment of this Act.
				(k)Certain
			 federally guaranteed bonds issued To provide investments in empowerment zones
			 and renewal communities permitted To be tax-exempt, etc
				(1)In
			 generalSubparagraph (A) of section 149(b)(3) is amended by
			 striking or at the end of clause (ii), by striking the period at
			 the end of clause (iii) and inserting , or, and by adding at the
			 end the following new clause:
					
						(iv)any guarantee by
				a Federal Home Loan Bank for a bond 95 percent or more of the net proceeds of
				which are to be used to provide property in an empowerment zone or renewal
				community.
						.
				(2)Effective
			 dateThe amendments made by this subsection shall apply to bonds
			 issued after the date of the enactment of this Act.
				(l)Tax-exempt
			 interest of financial institutions on zone facility bonds not subject to
			 interest disallowance
				(1)In
			 generalSubparagraph (B) of section 265(b)(3) (defining qualified
			 bond) is amended by adding at the end the following new clause:
					
						(iii)Enterprise
				zone facility bondsThe term qualified tax-exempt
				obligation includes any obligation which is treated as an exempt
				facility bond by section
				1394.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				(m)Developable
			 sites population clarification
				(1)In
			 generalSubparagraph (C) of section 1391(g)(3) (relating to
			 modifications to eligibility criteria, etc.) is amended to read as
			 follows:
					
						(C)Population
				limitation
							(i)Aggregate
				population limitationThe aggregate population limitation under
				the last sentence of subsection (b)(2) shall not apply to a designation under
				paragraph (1).
							(ii)Exception for
				developable sitesThe parcels described in subparagraph (A)(iii)
				shall not be taken into account in determining whether the requirement of
				section 1392(a)(1)(A) is
				met.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(n)ReportingThe
			 Secretary of the Treasury (or the Secretary’s delegate) shall annually submit
			 to the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate a report detailing for each empowerment
			 zone, enterprise community, and renewal community the amount and type of
			 claimed tax benefits.
			4.Additional
			 access to capital by rural enterprise communitiesSection 1394 (relating to tax-exempt
			 enterprise zone facility bonds) is amended by adding at the end the following
			 new subsection:
			
				(g)Bonds for rural
				enterprise communities
					(1)In
				generalIn the case of a rural enterprise community bond—
						(A)such bond shall
				not be treated as a private activity bond for purposes of section 146,
				and
						(B)subsections (c)
				and (f)(2) of this section shall not apply.
						(2)Limitation of
				amount of bonds
						(A)In
				generalParagraph (1) shall apply to a rural enterprise community
				bond only if such bond is designated for purposes of this subsection by the
				Secretary of Agriculture for the area to which such bond relates.
						(B)Limitation on
				bonds designatedThe aggregate face amount of bonds which may be
				designated under subparagraph (A) with respect to all rural enterprise
				communities shall not exceed $200,000,000.
						(C)Special
				rules
							(i)Coordination
				with other limitationsBonds to which paragraph (1) applies shall
				not be taken into account in applying the limitation of subsection (c) or
				(f)(2) to other bonds.
							(ii)Current
				refunding not taken into accountIn the case of a refunding (or
				series of refundings) of a bond designated under this paragraph, the refunding
				obligation shall be treated as designated under this paragraph (and shall not
				be taken into account in applying subparagraph (B)) if—
								(I)the amount of the
				refunding bond does not exceed the outstanding amount of the refunded bond,
				and
								(II)the refunded
				bond is redeemed not later than 90 days after the date of issuance of the
				refunding bond.
								(3)Rural
				enterprise community bondFor purposes of this subsection, the
				term rural enterprise community bond means any bond which would be
				described in subsection (a) if all rural enterprise communities were taken into
				account under sections 1397C and 1397D.
					(4)Designation
				procedureThe Secretary of Agriculture shall establish within 90
				days after the date of the enactment of this subsection, the procedure for the
				nomination and selection of rural enterprise communities with respect to the
				designation of rural enterprise community
				bonds.
					.
		
